Citation Nr: 1829385	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  14-34 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety. 

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for a neck condition. 

5.  Entitlement to service connection for a right foot condition. 

6.  Entitlement to service connection for a right ankle condition. 

7.  Entitlement to service connection for a left foot condition. 

8.  Entitlement to service connection for a left ankle condition. 

9.  Entitlement to service connection for a right knee condition. 

10.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1995 to February 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to an increased rating in excess of 10 percent for a lumbar spine disability and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current diagnosis of glaucoma. 

2.  The preponderance of the evidence is against a finding that a current neck condition was caused by or incurred in service. 

3.  The preponderance of the evidence is against a finding that a right foot condition was caused by or incurred in service.

4.  The preponderance of the evidence is against a finding that a right ankle condition was caused by or incurred in service.

5.  The preponderance of the evidence is against a finding that a left foot condition was caused by or incurred in service.

6.  The preponderance of the evidence is against a finding that a left ankle condition was caused by or incurred in service.

7.  The preponderance of the evidence is against a finding that a right knee condition was caused by or incurred in service.

8.  The preponderance of the evidence is against a finding that a left knee condition was caused by or incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for glaucoma have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for a neck condition have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

3.  The criteria for entitlement to service connection for a right foot condition have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

4.  The criteria for entitlement to service connection for a right ankle condition have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

5.  The criteria for entitlement to service connection for a left foot condition have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

6.  The criteria for entitlement to service connection for a left ankle condition have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

7.  The criteria for entitlement to service connection for a right knee condition have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

8.  The criteria for entitlement to service connection for a left knee condition have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

A.  Glaucoma 

In May 2013, the Veteran filed a claim for entitlement to service connected compensation for glaucoma.  

In February 2014, VA attempted to schedule the Veteran for a VA ophthalmologic examination.  March 2014 VA medical records document that the Veteran refused to be examined at the VA Medical Center location.  The Veteran did not provide a reason or attempt to reschedule the examination.  

A May 2013 optometry note from Palo Alto VA Medical Center showed that the Veteran received a glaucoma assessment.  At that time he had no ocular or visual complaints and good distance vision.  A Humphrey Visual Field test showed no glaucomatous defects.  A September 2016 optometry note from Palo Alto VA Medical Center reported no indication of glaucoma.  In a November 2016 mental health progress note, the Veteran reportedly stated that he was discharged from military service due to his vision not being able to be corrected to 20/20.  However, eye examinations throughout the Veteran's service show that his vision was correctable and service treatment records show that he was in fact discharged related to a personality disorder. 

The weight of the evidence, therefore, demonstrates that the Veteran does not have a current diagnosis of glaucoma during the pendency of the appeal.  Without a current disability, the Veteran has not established the first requirement for entitlement to service connection, regardless of theory of entitlement.  Accordingly, the preponderance of the evidence is against this finding, the "benefit of the doubt" rule is not applicable, and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Neck Condition

At a January 2009 physical examination, the Veteran complained of chronic neck pain.  A July 2009 progress note from West Los Angeles VA Medical Center reported decreased range of motion of the neck.  A September 2009 rheumatology note, however, noted "good" range of motion of the neck.  Later in September 2009, the Veteran underwent a benefits examination with a private physician, Dr. A.R.K.S., that included evaluation of the cervical spine.  X-ray images revealed minimal dorsal spondylosis of the C4-C5 vertebrae and the physical examination revealed that forward flexion of the cervical spine was limited by five degrees.  The examiner reported that the Veteran experienced pain following flexion and extension of the neck, but did not report any functional loss.  

The Veteran filed a claim for entitlement to service connection for a neck condition in January 2013.  During the pendency of the claim, there has been no evidence of a current neck disability, other than an October 2015 note from Palo Alto VA Medical Center that documented swelling of the lymph gland that was worsening.  However, cervical spondylosis is defined as "degenerative joint disease affecting the cervical vertebrae..."  Dorland's Illustrated Medical Dictionary, 1567 (27th ed. 1988).  Noting the September 2009 diagnosis, and resolving all reasonable doubt in the Veteran's favor, it is a reasonable assumption that cervical spondylosis did not resolve in the intervening years between the diagnosis and the Veteran's claim.  Therefore, for the purposes of the claim, the Board acknowledges a current diagnosis. 

The Veteran has not identified an in-service injury or event to which the current disability is causally related.  A review of the Veteran's service treatment records shows that in January 1995, the Veteran complained of neck pain and was diagnosed with pharyngitis, or a sore throat.  Service treatment records are otherwise silent for symptoms related to the Veteran's cervical spine or neck in general.  The Veteran has not provided any lay testimony describing an in-service incurrence of a neck injury.  

The preponderance of the evidence, therefore, supports a finding that there was no in-service incurrence or aggravation of a disease or injury of the neck.  Accordingly, the Veteran has not met the standards for direct service connection.  Furthermore, presumptive service connection for a chronic disease is not warranted under 38 C.F.R. § 3.309(a) as there is no evidence to show that cervical spondylosis manifested to a compensable level with in the first year post service.

Although the Veteran has established a diagnosed disability of the cervical spine, the preponderance of the evidence is against a finding that the disability was caused by or incurred in service.  Accordingly, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Right Foot

September 2013 treatment records from Palo Alto VA Medical Center show that the Veteran complained of right foot pain at that time.  X-rays were normal, however, and no diagnosis was given.  In January 2014, the Veteran presented with a three-month history of painful right lateral heel, without history of injuries or trauma.  X-ray studies revealed bone cysts over the plantar lateral right heel.  In a followup appointment for right heel pain, the Veteran stated that pain was intermittent, but appeared especially with weightbearing and strenuous activities.  The assessment was a calcaneal bone cyst. 

The Veteran has not identified an in-service injury or event to which these diagnosed conditions relate.  The Veteran's enlistment examination for military service noted that the Veteran had moderate pes planus of the right foot that existed prior to service.  Service treatment records are otherwise silent for any right foot injuries or conditions.  There is no evidence, therefore, to indicate that the Veteran aggravated a pre-existing right foot condition during service. 

Post-service treatment records prior to September 2013 are silent for any symptoms of a right foot disability.  Indeed, the January 2014 note of a three-month history of right heel pain, with no history of injuries or trauma, indicates that September 2013 was the onset of the condition.  

The preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury of the right foot.  Accordingly, the Veteran has not met the standards for direct service connection.  Furthermore, presumptive service connection for a chronic disease is not warranted under 38 C.F.R. § 3.309(a), as calcaneal bone cysts are not considered chronic diseases and, regardless, there is no evidence to show that the condition manifested to a compensable level with in the first year post service.  

Although the Veteran has established a diagnosed disability of the right foot, the preponderance of the evidence is against a finding that the disability was caused by or incurred in service.  Accordingly, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




D.  Right Ankle

An August 2009 rheumatology note from West Los Angeles VA Medical Center identified bilateral ankle tenderness and pain with passive movement.  No diagnosis was given, however the Veteran stated that pain had been making ambulation difficult to the extent that he had needed to walk with crutches.  The United States Court of Appeals for the Federal Circuit recently determined that pain alone, without an underlying diagnosis, is considered a disability for VA purposes if that pain contributed to functional loss.  Saunders v. Wilkie, No. 17-1466 (Fed. Cir. 2018).  Here, there is evidence that the Veteran's pain, to include in the right ankle has contributed to functional loss.  Resolving all reasonable doubt in the Veteran's favor, the Board acknowledges a current disability of the right ankle. 

The Veteran has not identified any in-service injury or event related to his current ankle disability.  Service treatment records do not document any symptoms or injuries related to the right ankle.  The Veteran has not provided any lay testimony regarding a causal relationship between his current right ankle disability and service.  Indeed, aside from the August 2009 rheumatology note, there is no other evidence of symptoms of a right ankle disability in the Veteran's medical records. 

The preponderance of the evidence, therefore, supports a finding that there was no in-service incurrence or aggravation of a disease or injury of the right ankle.  Accordingly, the Veteran has not met the standards for direct service connection.  Furthermore, presumptive service connection for a chronic disease is not warranted under 38 C.F.R. § 3.309(a) as there is no evidence of a chronic disease.

Although the Veteran has established a diagnosed disability of the right ankle, the preponderance of the evidence is against a finding that the disability was caused by or incurred in service.  Accordingly, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



E.  Left Foot and Left Ankle

At a January 2009 physical examination at West Los Angeles VA Medical Center, the Veteran complained of left ankle pain and swelling.  The physician reported that this was the result of a stress fracture and degenerative joint disease.  A June 2009 progress note documented a history of pain and swelling of the left ankle and dorsum of the left foot, dated to November 2008.  In September 2013, the Veteran presented to Palo Alto VA Medical center with complaints of left ankle pain.  He reported a popping sound in the tendons of the ankle when he walked, but had not noticed any significant swelling or redness.  He reported no trauma to the joints in the lower extremity.  In a follow-up to that visit, the physician ordered multiple x-ray images of the left ankle.  No fractures or dislocations were identified and no significant arthritic changes were appreciated.  The imaging report also noted no significant osseous or soft tissue abnormalities. In a January 2014 visit to Palo Alto VA Medical Center for right heel pain, the Veteran denied any major pain over the left foot and ankle, but noted that he had mild discomfort with increased activity levels for many years.  

Resolving all reasonable doubt in the Veteran's favor, the Board acknowledges a current disability of the left ankle, based on the January 2009 report of degenerative joint disease as well as pain and popping related to walking.  

As noted above, post-service treatment records indicate that the Veteran's symptoms of pain and swelling in the left ankle and foot began in November 2008, well after service.  The Veteran has not identified any in-service injury or event related to his current ankle disability.  Service treatment records do not document any symptoms or injuries related to the left foot or ankle.  The Veteran has not provided any lay testimony regarding current left foot and ankle disabilities and a causal relationship to service.  

The preponderance of the evidence, therefore, supports a finding that there was no in-service incurrence or aggravation of a disease or injury of the left foot or ankle.  Accordingly, the Veteran has not met the standards for direct service connection.  Furthermore, presumptive service connection for a chronic disease is not warranted under 38 C.F.R. § 3.309(a) as there is no evidence to show that degenerative joint disease of the left foot or ankle manifested to a compensable level with in the first year post service.

Although the Veteran has established diagnosed disabilities of the left foot and ankle, the preponderance of the evidence is against a finding that the disabilities were caused by or incurred in service.  Accordingly, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

F.  Right and Left Knees

An August 2009 rheumatology note from West Los Angeles VA Medical Center bilateral knee pain and tenderness with passive motion.  The Veteran was given a diagnosis of bilateral knee arthralgia.  

In an October 2014 statement of the case, the RO continued the denial of service connection for left and right knee conditions, noting that arthralgia was defined as pain and was not considered a diagnosed disability for VA purposes.  As noted above, the United States Court of Appeals for the Federal Circuit recently determined that pain alone, without an underlying diagnosis, is considered a disability for VA purposes if that pain contributed to functional loss.  Saunders v. Wilkie, No. 17-1466 (Fed. Cir. 2018).  The Veteran reported in the August 2009 rheumatology visit that his bilateral knee pain made ambulation difficult, contributing to functional loss.  Resolving all reasonable doubt in the Veteran's favor, the Board acknowledges a current disability of the bilateral knees. 

The Veteran has not identified any in-service injury or event related to his current bilateral knee disability.  Service treatment records do not document any symptoms or injuries related to the left or right knees.  The Veteran has not provided any lay testimony regarding his current bilateral knee disabilities and a causal relationship to service.  

The preponderance of the evidence, therefore, supports a finding that there was no in-service incurrence or aggravation of a disease or injury of the bilateral knees.  Accordingly, the Veteran has not met the standards for direct service connection.  Furthermore, presumptive service connection for a chronic disease is not warranted under 38 C.F.R. § 3.309(a) as arthralgia is not a chronic disease for VA purposes.

Although the Veteran has established diagnosed disabilities of the left and right knees, the preponderance of the evidence is against a finding that the disabilities were caused by or incurred in service.  Accordingly, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for glaucoma is denied. 

Entitlement to service connection for a neck condition is denied. 

Entitlement to service connection for a right foot condition is denied. 

Entitlement to service connection for a right ankle condition is denied. 

Entitlement to service connection for a left foot condition is denied. 

Entitlement to service connection for a left ankle condition is denied. 

Entitlement to service connection for a right knee condition is denied. 

Entitlement to service connection for a left knee condition is denied. 




REMAND

With regard to entitlement for an increased rating for a service connected lumbar spine disability, a new examination is necessary to accurately assess the current severity of the disability.  The Veteran underwent a VA examination in March 2013.  That examination did not address whether there was pain on both active and passive motion and in weight-bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  It also did not address whether there was additional functional loss due to pain, weakness, fatigability, or incoordination, nor did it address the extent of functional loss due to the Veteran's reported flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Furthermore, the Veteran's medical record indicates that his symptoms may have worsened since the most recent examination.  Therefore, a new examination is necessary to address all of the aforementioned factors. 

Regarding entitlement to service connection for an acquired psychiatric disorder, the March 2014 rating decision denied the Veteran's claim, in part, because there was no evidence of a currently diagnosed mental disorder other than a personality disorder.

The Veteran's August 1994 Report of Medical Examination upon entry into service included no indication that a psychiatric disability preexisted service.  During his period of active duty however, the Veteran revealed that prior to service he had attempted suicide two times, and had a longstanding history of depression.  He was diagnosed in service with Adjustment Disorder due to occupational stressors, and in December 1995, was provided a full psychiatric test where the only diagnosis was Axis II Personality Disorder, Not Otherwise Specified, with Borderline, Antisocial, and Narcissistic Features-Severe.  No Axis I disability was diagnosed.  The Veteran was recommended for immediate separation. 

Since service, the Veteran the medical evidence demonstrates that a July 2013 physical examination at Palo Alto VAMC included a positive depression screen.  In November 2016, the Veteran sought treatment for "troubles with sleep, anger, depression and overall emotional state."  He claimed that symptoms began after he was discharged from military service in 1996 and were related to what he considered to be lies about his duty assignments.  In a November 2016 communication with VA, the Veteran also alleged that his mental disorder was due to his physical disabilities.  In a December 2016 mental health follow-up, the Veteran was given a provisional diagnosis of Unspecified Depressive Disorder.  

In support of his claim, the Veteran has also submitted a private opinion from Dr. H.H.G. dated in June 2015, indicating that the Veteran has a current depressive disorder that had onset in service.  Pertinently however, Dr. H.H.G. did not reconcile this finding with the fact that during service, the Veteran was ultimately diagnosed with a personality disorder, and not a depressive disorder, nor did she address prior diagnoses of personality disorder in any way. 

A VA examination is necessary to clarify the Veteran's diagnoses, and to determine the extent to which any acquired psychiatric disability other than personality disorder can be related to service, or to his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any treatment the Veteran has received at VA facilities since December 2016.  The evidence obtained, if any, should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an
appropriate professional to determine the extent and
severity of his service-connected lumbar spine disability.

(A) All indicated tests should be performed, including
range of motion findings expressed in degrees and in
relation to normal range of motion;

(B) The examination must include testing results of joint
pain on both active and passive motion, and in weight-bearing and non-weight bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  If such testing cannot be completed, an explanation should be provided as to why this is so. 

(C) The examiner must also estimate any functional loss in terms of additional degrees of limited motion of the
lumbar spine experienced during flare-ups and repetitive
use over time.  If the examiner cannot provide this estimate without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

(D) If the examiner identifies lumbar spine symptoms that can be attributed to a non-service connected disability, please identify those symptoms and their functional effects. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

3.  Arrange to have the Veteran scheduled for a VA psychiatric examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should provide opinions with respect to each of the following questions:

(A) Does the Veteran have a personality disorder?   If so, please identify all symptoms associated with this disorder.

(B.) Does the Veteran have an acquired psychiatric disability or disabilities other than a personality disorder?  If so, please identify each disability.  

In providing a response, please note that the Veteran was diagnosed with Adjustment Disorder and Personality Disorder during service, and has been noted by Dr. H.H.G. as having Unspecified Depressive Disorder in 2015.  If current diagnoses conflict with prior diagnoses, or do not include prior diagnoses, the examiner should attempt to reconcile prior and current findings to the extent possible.  

(C.)  For each psychiatric disability other than personality disorder identified, please answer each of the following:

i. Is it clear and unmistakable (i.e. undebatable) that such disability pre-existed entrance into service?

ii.	If the answer to (a) is "yes," is it also clear and unmistakable (i.e. undebatable) that such disability was NOT aggravated beyond its natural progression during the Veteran's periods of active duty service?

iii.	For any identified disability where the answer to either (i) or (ii) is "no," assume as true that the Veteran entered service in 1995 without that disability.  Then, with this assumption in mind, is it at least as likely as not (50 percent or greater probability) that such disability had onset in, or is otherwise related to the Veteran's periods of active duty service?   

(D.) Notwithstanding the answers provided above, for any acquired psychiatric disorders identified other than personality disorder, is it at least as likely as not (50 percent or greater probability) that any such disorder was caused or aggravated beyond its natural progression by his  service-connected back and hip disabilities? 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


